Exhibit 10.1


 






__________________________________________________________________


ORBITAL SCIENCES CORPORATION


AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN
__________________________________________________________________






 
 
 

 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page


1.
PURPOSE
1
2.
DEFINITIONS
1
3.
ADMINISTRATION OF THE PLAN
7
3.1
Board
7
3.2
Committee
7
3.3
Terms of Awards
8
3.4
Forfeiture; Recoupment
8
3.5
No Repricing
9
3.6
Deferral Arrangement
9
3.7
No Liability
9
3.8
Registration; Book Entry
9
4.
STOCK SUBJECT TO THE PLAN
10
4.1
Number of Shares of Stock Available for Awards
10
4.2
Adjustments in Authorized Shares of Stock
10
4.3
Share Usage
10
5.
EFFECTIVE DATE, DURATION AND AMENDMENTS
11
5.1
Effective Date
11
5.2
Term
11
5.3
Amendment and Termination of the Plan
11
6.
AWARD ELIGIBILITY AND LIMITATIONS
11
6.1
Service Providers and Other Persons
11
6.2
Limitation on Shares of Stock Subject to Awards and Cash Awards
12
6.3
Stand-Alone, Additional, Tandem and Substitute Awards
12
6.4
Award Agreement
12
7.
TERMS AND CONDITIONS OF OPTIONS
13
7.1
Option Price
13
7.2
Vesting
13
7.3
Term
13
7.4
Termination of Service
13
7.5
Limitations on Exercise of Option
14
7.6
Method of Exercise
14
7.7
Rights of Holders of Options
14
7.8
Delivery of Stock Certificates
14
7.9
Transferability of Options
14
7.10
Family Transfers
15
7.11
Limitations on Incentive Stock Options
15
8.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
15
8.1
Right to Payment
15
8.2
Other Terms
16
8.3
Term
16
8.4
Rights of Holders of SARs
16
8.5
Transferability of SARs
16
8.6
Family Transfers
16
9.
TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS
17
9.1
Grant of Restricted Stock or Stock Units
17
9.2
Restrictions
17
9.3
Restricted Stock Certificates
17
9.4
Rights of Holders of Restricted Stock
18
9.5
Rights of Holders of Stock Units
18
9.5.1
Voting and Dividend Rights
18
9.5.2
Creditor’s Rights
18
9.6
Termination of Service
18
9.7
Purchase of Restricted Stock and Shares of Stock Subject to Stock Units
19
9.8
Delivery of Stock
19
10.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS
19
11.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
20
11.1
General Rule
20
11.3
Cashless Exercise
20
11.4
Other Forms of Payment
20
12.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
20
12.1
Dividend Equivalent Rights
20
12.2
Termination of Service
21
13.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS
21
13.1
Grant of Performance-Based Awards
21
13.2
Structure of Performance-Based Awards
21
13.3
Earning of Performance-Based Awards
21
13.4
Form and Timing of Payment of Performance-Based Awards
22
13.5
Performance Conditions
22
13.6
Performance-Based Awards Granted to Designated Covered Employees
22
13.6.1
Performance Goals Generally
22
13.6.2
Timing For Establishing Performance Goals
23
13.6.3
Payment of Awards; Other Terms
23
13.6.4
Performance Measures
23
13.6.5
Evaluation of Performance
24
13.6.6
Adjustment of Performance-Based Compensation
24
13.6.7
Board Discretion
25
13.7
Status of Awards Under Code Section 162(m)
25
14.
PARACHUTE LIMITATIONS
25
15.
REQUIREMENTS OF LAW
25
15.1
General
25
15.2
Rule 16b-3
26
16.
EFFECT OF CHANGES IN CAPITALIZATION
26
16.1
Changes in Stock
26
16.2
Reorganization In Which The Company Is The Surviving Entity Which Does Not
Constitute A Corporate Transaction
27
16.3
Corporate Transaction
27
16.4
Adjustments
27
16.5
No Limitations on Company
28
17.
GENERAL PROVISIONS
28
17.1
Disclaimer of Rights
28
17.2
Non-exclusivity of the Plan
28
17.3
Withholding Taxes
28
17.4
Captions
28
17.5
Other Provisions
28
17.6
Number and Gender
28
17.7
Severability
28
17.8
Governing Law
29
17.9
Code Section 409A
29




- i -
 
 
 

--------------------------------------------------------------------------------

 

ORBITAL SCIENCES CORPORATION


AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN


(as amended and restated through April 25, 2012)


Orbital Sciences Corporation, a Delaware corporation (the “Company”), sets forth
herein the terms of its Amended and Restated 2005 Stock Incentive Plan (the
“Plan”), as follows:
 
1.
PURPOSE

 
The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such officers, directors, key
employees, and other persons to serve the Company and its Affiliates and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such persons an opportunity to acquire or increase a
direct proprietary interest in the operations and future success of the
Company.  To this end, the Plan provides for the grant of stock options, stock
appreciation rights, restricted stock, stock units, unrestricted stock, dividend
equivalent rights, other equity-based awards and cash awards.  Any of these
awards may, but need not, be made as performance incentives to reward attainment
of annual or long-term performance goals in accordance with the terms
hereof.  Stock options granted under the Plan may be non-qualified stock options
or incentive stock options, as provided herein.
 
2.
DEFINITIONS

 
For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:


2.1 “Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.  For purposes of grants of
Options or Stock Appreciation Rights, an entity may not be considered an
Affiliate unless the Company holds a “controlling interest” in such entity
within the meaning of Treasury Regulation Section 1.414(c)-2(b)(2)(i), provided
that (a) except as specified in clause (b) below, an interest of “at least
50 percent” shall be used instead of an interest of “at least 80 percent” in
each case where “at least 80 percent” appears in Treasury Regulation
Section 1.414(c)-2(b)(2)(i) and (b) where the grant of Options or Stock
Appreciation Rights is based upon a legitimate business criterion, an interest
of “at least 20 percent” shall be used instead of an interest of “at least
80 percent” in each case where “at least 80 percent” appears in Treasury
Regulation Section 1.414(c)-2(b)(2)(i).


2.2 “Amendment and Restatement Effective Date” means April 25, 2012, the date
the Plan, as amended and restated, was approved by the stockholders of the
Company.


2.3 “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Stock Unit, Dividend Equivalent Right, a Performance
Share or other Performance-Based Award, Other Equity-Based Award, or cash
award under the Plan.



 
 
1

--------------------------------------------------------------------------------

 

2.4 “Award Agreement” means the agreement between the Company and a Grantee that
evidences and sets out the terms and conditions of an Award.
 
2.5 “Benefit Arrangement” shall have the meaning set forth in Section 14 hereof.


2.6 “Board” means the Board of Directors of the Company.


2.7 “Cause” means, as determined by the Board and unless otherwise provided in
an applicable agreement with the Company or an Affiliate, (i) incompetence or
willful misconduct in connection with the performance of duties; (ii) conduct
casting such discredit on the Company as in the opinion of the Board justifies
termination or forfeiture of any Award, or (iii) material breach of any term of
any employment, consulting or other services, confidentiality, intellectual
property or non-competition agreements, if any, between the Service Provider and
the Company or an Affiliate.


2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.


2.9 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section
3.2.  Commencing on the Effective Date and until such time as the Board shall
determine otherwise, the Committee shall be the Human Resources and Compensation
Committee of the Board (or any successor committee thereto with like
responsibilities).


2.10 “Company” means Orbital Sciences Corporation.
 
2.11 “Corporate Transaction” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another person or
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are stockholders or Affiliates
immediately prior to the transaction) owning a majority or more of the combined
voting power of all classes of stock of the Company.
 
2.12 “Covered Employee” means a Grantee who is a “covered employee” within the
meaning of Code Section 162(m)(3).
 
2.13 “Determination Date” means the Grant Date or such other date as of which
the Fair Market Value of a share of Stock is required to be established for
purposes of the Plan.
 
2.14 “Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee’s position by reason of a medically determinable physical
or mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than twelve (12) months;
provided, however, that, with respect to rules regarding expiration of an
Incentive Stock Option following termination of the Grantee's Service,
Disability shall mean the Grantee is unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.
 
 
2

--------------------------------------------------------------------------------

 
 
2.15 “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 12 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.
 
2.16 “Effective Date” means March 9, 2005, the date the Plan was originally
approved by the Board.
 
2.17 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.
 
2.18 “Executive Officer” means individuals designated by the Board of Directors
as “executive officers” under Rule 3b-7 of the Exchange Act, and/or as
Section 16 “officers” under such Act.
 
2.19 “Fair Market Value” means the fair market value of a share of Stock for
purposes of the Plan, which shall be determined as of any Determination Date as
follows:
 
(a)         If on such Determination Date the shares of Stock are listed on a
Stock Exchange, or are publicly traded on another established securities market
(a “Securities Market”), the Fair Market Value of a share of Stock shall be the
closing price of the Stock on such Determination Date as reported on such Stock
Exchange or such Securities Market (provided that, if there is more than one
such Stock Exchange or Securities Market, the Committee shall designate the
appropriate Stock Exchange or Securities Market for purposes of the Fair Market
Value determination).  If there is no such reported closing price on such
Determination Date, the Fair Market Value of a share of Stock shall be the
closing price of the Stock on the next preceding day on which any sale of Stock
shall have been reported on such Stock Exchange or such Securities Market.
 
(b)         If on such Determination Date the shares of Stock are not listed on
a Stock Exchange or publicly traded on a Securities Market, the Fair Market
Value of a share of Stock shall be the value of the Stock on such Determination
Date as determined by the Committee by the reasonable application of a
reasonable valuation method, in a manner consistent with Code Section 409A.
 
Notwithstanding this Section 2.19 or Section 17.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 17.3, for any shares of Stock subject to an Award that are sold by or
on behalf of a Grantee on the same date on which such shares may first be sold
pursuant to the terms of the related Award Agreement, the Fair Market Value of
such shares shall be the sale price of such shares on such date (or if sales of
such shares are effectuated at more than one sale price, the weighted average
sale price of such shares on such date).
 

 
3

--------------------------------------------------------------------------------

 
 
2.20 “Family Member” means, with respect to any Grantee as of any date of
determination, (a) a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any person
sharing such Grantee’s household (other than a tenant or employee), (c) a trust
in which any one or more of the persons specified in clauses (a) and (b) above
(and such Grantee) own more than fifty percent (50%) of the beneficial interest,
(d) a foundation in which any one or more of the persons specified in clauses
(a) and (b) above (and such Grantee) control the management of assets, and
(e) any other entity in which one or more of the persons specified in clauses
(a) and (b) above (and such Grantee) own more than fifty percent (50%) of the
voting interests.
 
2.21 “Grant Date” means, as determined by the Board, the latest to occur
of (i) the date as of which the Board approves an Award, (ii) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6 hereof (e.g., in the case of a new hire, the first date on which such
new hire performs any Service), or (iii) such subsequent date as may be
specified by the Board.
 
2.22 “Grantee” means a person who receives or holds an Award under the Plan.
 
2.23 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
 
2.24 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.
 
2.25 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.
 
2.26 “Option Price” means the exercise price for each share of Stock subject to
an Option.
 
2.27 “Other Agreement” shall have the meaning set forth in Section 14 hereof.
 
2.28 “Other Equity-Based Award” means an Award representing a right or other
interest that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, other than an Option,
a Stock Appreciation Right, Restricted Stock, a Stock Unit, Unrestricted Stock,
a Performance Share or a Dividend Equivalent Right.
 
2.29 “Outside Director” means a member of the Board who is not an officer or
employee of the Company.
 
2.30 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 13) over a performance period of up
to ten (10) years.
 

 
4

--------------------------------------------------------------------------------

 
 
2.31 “Performance-Based Awards” means an Award of Options, Stock Appreciation
Rights, Restricted Stock, Stock Units, Performance Shares, Other Equity-Based
Awards or cash made subject to the achievement of performance goals (as provided
in Section 13) over a Performance Period specified by the Committee.
 
2.32 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for “qualified
performance-based compensation” paid to Covered Employees.  Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for “qualified performance-based compensation”
within the meaning of and pursuant to Code Section 162(m) does not constitute
performance-based compensation for other purposes, including the purposes of
Code Section 409A.
 
2.33 “Performance Measures” means measures as specified in Section 13 on which
the performance goals under Performance-Based Awards are based and which are
approved by the Company’s stockholders pursuant to, and to the extent required
by, the Plan in order to qualify such Performance-Based Awards as
Performance-Based Compensation.
 
2.34 “Performance Period” means the period of time of up to ten (10) years
during which the performance goals under Performance-Based Awards must be met in
order to determine the degree of payout and/or vesting with respect to any such
Performance-Based Awards.
 
2.35 “Performance Shares” means a Performance-Based Award representing a right
or other interest that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, Stock, made subject
to the achievement of performance goals (as provided in Section 13) over a
Performance Period.
 
2.36 “Plan” means this Orbital Sciences Corporation Amended and Restated 2005
Stock Incentive Plan, as may be further amended from time to time.
 
2.37 “Purchase Price” means the purchase price for each share of Stock pursuant
to a grant of Restricted Stock, Stock Units or Unrestricted Stock.
 
2.38 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.
 
2.39 “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 9 hereof.
 
2.40 “SAR” means a right granted to a Grantee under Section 8 hereof.
 
2.41 “SAR Exercise Price” means the per share exercise price of a SAR granted to
a Grantee under Section 8 hereof.
 
2.42 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.
 

 
5

--------------------------------------------------------------------------------

 
 
2.43 “Service” means service as a Service Provider to the Company or an
Affiliate.  Unless otherwise stated in the applicable Award Agreement, a
Grantee's change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.  Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.  If a Service Provider’s employment or other service relationship is
with an Affiliate and the applicable entity ceases to be an Affiliate, a
termination of Service shall be deemed to have occurred when such entity ceases
to be an Affiliate unless the Service Provider transfers his or her employment
or other service relationship to the Company or any other Affiliate.
 
2.44 “Service Provider” means an employee, officer or director of the Company or
an Affiliate, or a consultant or adviser (who is a natural person) currently
providing services to the Company or an Affiliate.
 
2.45 “Stock” means the common stock, par value $.01 per share, of the Company.
 
2.46 “Stock Appreciation Right” means a right granted to a Grantee under
Section 8 hereof.
 
2.47 “Stock Exchange” means the New York Stock Exchange or another established
national or regional stock exchange.
 
2.48 “Stock Unit” means a bookkeeping entry representing the equivalent of
shares of Stock, awarded to a Grantee pursuant to Section 9 hereof.
 
2.49 “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock, membership interests or other ownership interests of any
class or kind ordinarily having the power to vote for the directors, managers or
other voting members of the governing body of such corporation or non-corporate
entity.  In addition, any other entity may be designated by the Board as a
Subsidiary, provided that (a) such entity could be considered as a subsidiary
according to generally accepted accounting principles in the United States of
America, and (b) in the case of an Award of Options or Stock Appreciation
Rights, such Award would be considered to be granted in respect of “service
recipient stock” under Code Section 409A.
 
2.50 “Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan by a business entity acquired or to be acquired by the Company or an
Affiliate or with which the Company or an Affiliate has combined or will
combine.
 
2.51 “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
voting securities of the Company, its parent or any of its Subsidiaries.  In
determining stock ownership, the attribution rules of Code Section 424(d) shall
be applied.
 

 
6

--------------------------------------------------------------------------------

 
 
2.52 “Unrestricted Stock” means an Award pursuant to Section 10 hereof.
 
Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”  References in the Plan to any Code
Section shall be deemed to include, as applicable, regulations promulgated under
such Code Section.
 
3.
ADMINISTRATION OF THE PLAN

 
 
3.1
Board

 
The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law.  The Board shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement.  All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting at which a quorum is present or by unanimous consent of the Board
executed in writing in accordance with the Company’s certificate of
incorporation and by-laws and applicable law.  The Board shall have the
authority to interpret and construe all provisions of the Plan, any Award and
any Award Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement by
the Board, shall be final, binding and conclusive, whether or not expressly
provided for in any provision of the Plan, such Award or such Award Agreement.
 
 
 
3.2
Committee

 
The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and applicable law.


The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not be Outside
Directors, who may administer the Plan with respect to employees or other
Service Providers who are not Executive Officers or directors of the Company,
may grant Awards under the Plan to such employees or other Service Providers,
and may determine all terms of such Awards, subject to the requirements of
Rule 16b-3 under the Exchange Act, Code Section 162(m) and, for so long as the
Stock is listed on the New York Stock Exchange, the rules of the New York Stock
Exchange.


In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section.  Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.  To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.
 

 
7

--------------------------------------------------------------------------------

 
 
 
3.3
Terms of Awards

 
Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:


(i)           designate Grantees;
 
(ii)           determine the type or types of Awards to be made to a Grantee;
 
(iii)           determine the number of shares of Stock to be subject to an
Award;
 
 
(iv)
establish the terms and conditions of each Award (including, but not limited to,
the exercise price of any Option or the purchase price for Restricted Stock, the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of an Award
or the shares of Stock subject thereto, the treatment of an Award in the event
of a Corporate Transaction, and any terms or conditions that may be necessary to
qualify Options as Incentive Stock Options);

 
(v)           prescribe the form of each Award Agreement evidencing an Award;
and
 
 
(vi)
amend, modify, or supplement the terms of any outstanding Award.  Such authority
specifically includes the authority, in order to effectuate the purposes of the
Plan but without amending the Plan, to make or modify Awards to eligible
individuals who are foreign nationals or are individuals who are employed
outside the United States to recognize differences in local law, tax policy, or
custom.  Notwithstanding the foregoing, no amendment, modification or supplement
of any Award shall, without the consent of the Grantee, impair the Grantee’s
rights under such Award.

 
 
3.4
Forfeiture; Recoupment

 
The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of or in conflict with any (a) employment agreement, (b) non-competition
agreement, (c) agreement prohibiting solicitation of employees or clients of the
Company or any Affiliate, (d) confidentiality obligation with respect to the
Company or any Affiliate, (e) Company policy or procedure, (f) other agreement
or (g) any other obligation of such Grantee to the Company or any Affiliate, as
and to the extent specified in such Award Agreement.  The Committee may annul an
outstanding Award if the Grantee is an Employee of the Company or any Affiliate
and is terminated for Cause as defined in the Plan or the applicable Award
Agreement or for “cause” as defined in any other agreement between the Company
or such Affiliate and such Grantee, as applicable.
 

 
8

--------------------------------------------------------------------------------

 
 
Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company to the extent the Grantee is, or in the future
becomes, subject to (a) any Company “clawback” or recoupment policy that is
adopted to comply with the requirements of any applicable law, rule or
regulation, or otherwise, or (b) any law, rule or regulation which imposes
mandatory recoupment under circumstances set forth in such law, rule or
regulation.
 
 
 
3.5
No Repricing

 
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities or other property), stock split,
extraordinary dividend, recapitalization, change in control, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of shares of Stock or other securities or similar transaction), the Company may
not, without obtaining stockholder approval:  (a) amend the terms of outstanding
Options or SARs to reduce the exercise price of such outstanding Options or
SARs; (b) cancel outstanding Options or SARs in exchange for or substitution of
Options or SARs with an exercise price that is less than the exercise price of
the original Options or SARs; or (c) cancel outstanding Options or SARs with an
exercise price above the current stock price in exchange for cash or other
securities.
 
 
3.6
Deferral Arrangement

 
The Board may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Stock Units and for
restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code Section 401(k)(2)(B)(IV),
provided that no Dividend Equivalent Rights may be granted in connection with,
or related to, an Award of Options or SARs. Any such deferrals shall be made in
a manner that complies with Code Section 409A.
 
 
3.7
No Liability

 
No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.


 
3.8
Registration; Book Entry

 
Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Board, in its sole discretion, deems appropriate, including by book-entry or
direct registration or the issuance of one or more stock certificates.
 

 
9

--------------------------------------------------------------------------------

 
 
4.
STOCK SUBJECT TO THE PLAN

 
4.1  
Number of Shares of Stock Available for Awards

 
(a)         Subject to such additional shares of Stock as shall be available for
issuance under the Plan pursuant to Section 4.2, and subject to adjustment
pursuant to Section 16, the maximum number of shares of Stock available for
issuance under the Plan shall be equal to five million (5,000,000).
 
(b)         The maximum number of shares of Stock available for issuance
pursuant to Incentive Stock Options shall be the same as the maximum number of
shares available for issuance under the Plan pursuant to Section 4.1(a).
 
(c)         Shares of Stock to be issued under the Plan shall be authorized but
unissued shares, or, to the extent permitted by applicable laws, shares of
treasury stock or issued shares that have been reacquired by the Company.
 
 
4.2
Adjustments in Authorized Shares of Stock

 
In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Board shall have the right to cause
the Company to assume awards previously granted under a compensatory plan by
another business entity that is a party to such transaction and to substitute
Awards under the Plan for such awards.  The number of shares of Stock available
for issuance under the Plan pursuant to Section 4.1(a) shall be increased by the
number of shares of Stock subject to any such assumed awards and substitute
Awards.  Shares available for issuance under a shareholder-approved plan of a
business entity that is a party to such transaction (as appropriately adjusted,
if necessary, to reflect such transaction) may be used for Awards under the Plan
and shall not reduce the number of shares of Stock otherwise available for
issuance under the Plan, subject to applicable rules of any Stock Exchange on
which the Stock is listed.
 
 
4.3
Share Usage

 
(a)         Shares of Stock subject to an Award shall be counted as used as of
the Grant Date.
 
(b)         Any shares of Stock that are subject to Awards shall be counted
against the share issuance limit set forth in Section 4.1(a) as one (1) share of
Stock for every one (1) share of Stock subject to an Award.  With respect to
SARs, the number of shares subject to an award of SARs will be counted against
the aggregate number of shares of Stock available for issuance under the Plan
regardless of the number of shares actually issued to settle the SAR upon
exercise.  The target number of shares issuable under a Performance Share grant
shall be counted against the share issuance limit set forth in Section 4.1(a) as
of the Grant Date, but such number shall be adjusted to equal the actual number
of shares issued upon settlement of the Performance Shares to the extent
different from such target number of shares.
 

 
10

--------------------------------------------------------------------------------

 
 
(c)         Notwithstanding anything to the contrary in Section 4.3(a) or
Section 4.3(b), any shares of Stock subject to Awards under the Plan which
thereafter terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such shares shall be available again for issuance under
the Plan in the same amount as such shares were counted against the limit set
forth in Section 4.1.
 
(d)         The number of shares of Stock available for issuance under the Plan
shall not be increased by the number of shares of Stock (i) tendered or withheld
or subject to an Award surrendered in connection with the purchase of shares of
Stock upon exercise of an Option as provided in Section 11.2, (ii) deducted or
delivered from payment of an Award in connection with the Company’s tax
withholding obligations as provided in Section 17.3 or (iii) purchased by the
Company with proceeds from Option exercises.
 
5.
EFFECTIVE DATE, DURATION AND AMENDMENTS

 
 
5.1
Effective Date

 
The Plan was originally effective as of the Effective Date.  The Plan, as
amended and restated, shall be effective as of the Amendment and Restatement
Effective Date.
 
 
5.2
Term

 
The Plan shall terminate automatically ten (10) years after the Amendment and
Restatement Date and may be terminated on any earlier date as provided in
Section 5.3.
 
 
 
5.3
Amendment and Termination of the Plan

 
The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made.  An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by the Stock
Exchange on which the shares of Stock are listed, provided that no amendment
shall be made to the no-repricing provisions of Section 3.5 or the Option
pricing provisions of Section 7.1 without the approval of the Company’s
stockholders.  No Awards shall be made after termination of the Plan.  No
amendment, suspension, or termination of the Plan shall, without the consent of
the Grantee, impair rights or obligations under any Award theretofore awarded
under the Plan.
 
6.
AWARD ELIGIBILITY AND LIMITATIONS

 
 
6.1
Service Providers and Other Persons

 
Subject to this Section 6, Awards may be made under the Plan to:  (i) any
Service Provider, as the Board shall determine and designate from time to time,
and (ii) any other individual whose participation in the Plan is determined to
be in the best interests of the Company by the Board.
 

 
11

--------------------------------------------------------------------------------

 
 
 
6.2
Limitation on Shares of Stock Subject to Awards and Cash Awards

 
During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act:
 
(a)         the maximum number of shares of Stock subject to Options or SARs
that may be granted under the Plan in a calendar year to any person eligible for
an Award under Section 6.1 is three hundred fifty thousand (350,000) shares;
 
(b)           the maximum number of shares of Stock that may be granted under
the Plan, other than pursuant to Options or SARs, in a calendar year to any
person eligible for an Award under Section 6.1 is two hundred thousand (200,000)
shares;
 
(c)           the maximum amount that may be paid as a cash-settled
Performance-Based Award for a performance period of twelve (12) months or less
to any person eligible for an Award shall be two million five hundred thousand
dollars ($2,500,000) and the maximum amount that may be paid as a cash-settled
Performance-Based Award for a Performance Period of greater than twelve (12)
months to any person eligible for an Award shall be two million five hundred
thousand dollars ($2,500,000).
 
The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 16.
 
 
6.3
Stand-Alone, Additional, Tandem and Substitute Awards

 
Subject to Section 3.5, Awards granted under the Plan may, in the discretion of
the Board, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for (a) any other Award, (b) any award granted under
another plan of the Company, any Affiliate, or any business entity that has been
a party to a transaction with the Company or any Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or any Affiliate.  Such
additional, tandem and substitute or exchange Awards may be granted at any
time.  If an Award is granted in substitution or exchange for another Award, or
for an award granted under another plan of the Company, any Affiliate, or any
business entity that has been a party to a transaction with the Company or any
Affiliate, the Board shall require the surrender of such other Award or award
under such other plan in consideration for the grant of such substitute or
exchange Award.   Notwithstanding Section 7.1 and Section 8.1, but subject to
Section 3.5, the Option Price of an Option or the SAR Exercise Price of a SAR
that is a Substitute Award may be less than one hundred percent (100%) of the
Fair Market Value of a share of Stock on the original Grant Date; provided that
the Option Price or SAR Exercise Price is determined in accordance with the
principles of Code Section 424 for any Incentive Stock Option and consistent
with Code Section 409A for any other Option or SAR.
 
 
6.4
Award Agreement

 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time
determine.  Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan.  Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.
 

 
12

--------------------------------------------------------------------------------

 
 
7.
TERMS AND CONDITIONS OF OPTIONS

 
 
7.1
Option Price

 
The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option.  Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of a share of Stock on the Grant Date; provided, however, that in the event that
a Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred and ten percent (110%) of the Fair Market Value of a share of
Stock on the Grant Date.  In no case shall the Option Price of any Option be
less than the par value of a share of Stock.
 
 
7.2
Vesting

 
Subject to Sections 7.3 and 16.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement, in another agreement
with the Grantee or otherwise in writing, provided that no Option, other than
Options granted to persons who are not entitled to overtime under applicable
state or federal laws, will vest or be exercisable within a six-month period
starting on the Grant Date.  For purposes of this Section 7.2, fractional
numbers of shares of Stock subject to an Option shall be rounded down to the
next nearest whole number.
 
 
7.3
Term

 
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten (10) years
from the date such Option is granted, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the Board
and stated in the Award Agreement relating to such Option; provided, however,
that in the event that the Grantee is a Ten Percent Stockholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the expiration of five (5) years from its Grant Date.
 
 
7.4
Termination of Service

 
Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s
Service.  Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service.
 

 
13

--------------------------------------------------------------------------------

 
 
 
7.5
Limitations on Exercise of Option

 
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 16 hereof which results in termination of the
Option.
 
 
7.6
Method of Exercise

 
Subject to the terms of Section 11 and Section 17.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company of written
notice of exercise on any business day, at the Company’s principal office, on
the form specified by the Company and in accordance with any additional
procedures specified by the Board.  Such notice shall specify the number of
shares of Stock with respect to which the Option is being exercised and shall be
accompanied by payment in full of the Option Price of the shares for which the
Option is being exercised plus the amount (if any) of federal and/or other taxes
which the Company may, in its judgment, be required to withhold with respect to
the exercise of such Option.
 
 
7.7
Rights of Holders of Options

 
Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising an Option shall have none of the rights of a
stockholder (for example, the right to receive cash or dividend payments or
distributions attributable to the shares of Stock subject to such Option, to
direct the voting of the shares of Stock subject to such Option, or to receive
notice of any meeting of the Company’s stockholders) until the shares of Stock
covered thereby are fully paid and issued to such Grantee or other
person.  Except as provided in Section 16 hereof, no adjustment shall be made
for dividends, distributions or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.
 
 
7.8
Delivery of Stock Certificates

 
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.8.
 
 
7.9
Transferability of Options

 
Except as provided in Section 7.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee's
guardian or legal representative) may exercise an Option.  Except as provided in
Section 7.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
 

 
14

--------------------------------------------------------------------------------

 
 
 
7.10
Family Transfers

 
If authorized in the applicable Award Agreement or by the Board, in its sole
discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member.  For the purpose of
this Section 7.10, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) unless applicable law does not permit such transfers,
a transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (or the Grantee) in exchange for an
interest in that entity.  Following a transfer under this Section 7.10, any such
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, and the shares of Stock acquired
pursuant to such Option shall be subject to the same restrictions on transfer of
shares of Stock as would have applied to the Grantee thereof.  Subsequent
transfers of transferred Options are prohibited except to Family Members of the
original Grantee in accordance with this Section7.10 or by will or the laws of
descent and distribution.  The provisions of Section 7.4 relating to termination
of Service shall continue to be applied with respect to the original Grantee of
the Option, following which such Option shall be exercisable by the transferee
only to the extent, and for the periods specified, in Section 7.4.
 
 
7.11
Limitations on Incentive Stock Options

 
An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any corporate Subsidiary of the
Company; (ii) to the extent specifically provided in the related Award
Agreement; and (iii) to the extent that the aggregate Fair Market Value
(determined at the time the Option is granted) of the shares of Stock with
respect to which all Incentive Stock Options held by such Grantee become
exercisable for the first time during any calendar year (under the Plan and all
other plans of the Grantee’s employer and its Affiliates) does not exceed
$100,000.  Except to the extent provided in the regulations under Code
Section 422, this limitation shall be applied by taking Options into account in
the order in which they were granted.
 
8.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 
 
8.1
Right to Payment

 
A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock
on the date of exercise over (B) the SAR Exercise Price as determined by the
Board.  The Award Agreement for a SAR shall specify the SAR Exercise Price,
which shall be no less than the Fair Market Value of a share of Stock on the
Grant Date.  SARs may be granted in conjunction with all or part of an Option
granted under the Plan or at any subsequent time during the term of such Option,
in conjunction with all or part of any other Award, or without regard to any
Option or other Award; provided that a SAR that is granted subsequent to the
Grant Date of a related Option must have a SAR Exercise Price that is no less
than the Fair Market Value of one share of Stock on the SAR Grant Date; and
provided further that a Grantee may exercise either the SAR or the Option with
which it is granted in tandem and not both.
 

 
15

--------------------------------------------------------------------------------

 
 
 
8.2
Other Terms

 
The Board shall determine on the Grant Date or thereafter, the time or times at
which and the circumstances under which any SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon other conditions, the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not any SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.
 
 
 
8.3
Term

 
Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten (10) years from the Grant Date of such SAR or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Board and stated in the Award Agreement relating
to such SAR.
 
 
8.4
Rights of Holders of SARs

 
Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising a SAR shall have none of the rights of a
stockholder (for example, the right to receive cash or dividend payments or
distributions attributable to the shares of Stock subject to such SAR, to direct
the voting of the shares of Stock subject to such SAR, or to receive notice of
any meeting of the Company’s stockholders) until the shares of Stock covered
thereby are fully paid and issued to such Grantee or other person.  Except as
provided in Section 16 hereof, no adjustment shall be made for dividends,
distributions or other rights with respect to any shares of Stock subject to a
SAR for which the record date is prior to the date of issuance of such shares of
Stock.

 
 
8.5
Transferability of SARs

 
Except as provided in Section 8.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR.  No SAR shall be assignable or transferable by the Grantee to whom it is
granted, other than by will or the laws of descent and distribution.
 
 
8.6
Family Transfers

 
If authorized in the applicable Award Agreement and by the Board, in its sole
discretion, a Grantee may transfer, not for value, all or part of a SAR to any
Family Member. For the purpose of this Section 8.6, a transfer “not for value”
is a transfer which is (a) a gift, (b) a transfer under a domestic relations
order in settlement of marital property rights or (c) unless applicable laws do
not permit such transfer, a transfer to an entity in which more than fifty
percent (50%) of the voting interests are owned by Family Members (and/or the
Grantee) in exchange for an interest in such entity. Following a transfer under
this Section 8.6, any such SAR shall continue to be subject to the same terms
and conditions

 
16

--------------------------------------------------------------------------------

 

as were in effect immediately prior to such transfer, and shares of Stock
acquired pursuant to a SAR shall be subject to the same restrictions on
transfers of such shares of Stock as would have applied to the Grantee or such
SAR. Subsequent transfers of transferred SARs shall be prohibited except to
Family Members of the original Grantee in accordance with this Section 8.6 or by
will or the laws of descent and distribution.
 
9.
TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

 
 
9.1
Grant of Restricted Stock or Stock Units

 
Awards of Restricted Stock or Stock Units may be made for consideration or for
no consideration (other than the par value of the shares of Stock, which shall
be deemed paid by past Service or, if so provided in the related Award Agreement
or a separate agreement, the promise by the Grantee to perform future Service to
the Company or an Affiliate).
 
 
9.2
Restrictions

 
At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units.  Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period.  The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units as described in Section 13.  Neither
Restricted Stock nor Stock Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Board with respect to
such Restricted Stock or Stock Units.
 
 
9.3
Restricted Stock Certificates

 
Pursuant to Section 3.8, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration, such registration
shall be notated to evidence the restrictions imposed on such Award of
Restricted Stock under the Plan and the applicable Award Agreement.  Subject to
Section 3.8 and the immediately following sentence, the Company may issue, in
the name of each Grantee to whom Restricted Stock has been granted, stock
certificates representing the total number of shares of Restricted Stock granted
to the Grantee, as soon as reasonably practicable after the Grant Date.  The
Board may provide in an Award Agreement that either (i) the Secretary of the
Company shall hold such certificates for the Grantee’s benefit until such time
as the Restricted Stock is forfeited to the Company or the restrictions lapse,
or (ii) such certificates shall be delivered to the Grantee, provided, however,
that such certificates shall bear a legend or legends that comply with the
applicable securities laws and regulations and make appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.
 

 
17

--------------------------------------------------------------------------------

 
 
 
9.4
Rights of Holders of Restricted Stock

 
Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock.  The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock.  Dividends paid on Restricted
Stock which vests or is earned based on the achievement of performance goals
shall not vest unless such performance goals for such Restricted Stock are
achieved, and if such performance goals are not achieved, the Grantee of such
Restricted Stock shall promptly forfeit and repay to the Company such dividend
payments.  All distributions, if any, received by a Grantee with respect to
Restricted Stock as a result of any stock split, stock dividend, combination of
shares, or other similar transaction shall be subject to the restrictions
applicable to the original Grant.
 
 
9.5
Rights of Holders of Stock Units

 
 
9.5.1
Voting and Dividend Rights

 
Holders of Stock Units shall have no rights as stockholders of the Company (for
example, the right to receive cash or dividend payments or distributions
attributable to the shares of Stock subject to such Stock Units, to direct the
voting of the shares of Stock subject to such Stock Units, or to receive notice
of any meeting of the Company’s stockholders).  The Board may provide in an
Award Agreement evidencing a grant of Stock Units that the holder of such Stock
Units shall be entitled to receive, upon the Company’s payment of a cash
dividend on its outstanding Stock, a cash payment for each Stock Unit held equal
to the per-share dividend paid on the Stock.  Such Award Agreement may also
provide that such cash payment will be deemed reinvested in additional Stock
Units at a price per unit equal to the Fair Market Value of a share of Stock on
the date that such dividend is paid.  Such cash payments paid in connection with
Stock Units which vest or are earned based upon the achievement of performance
goals shall not vest unless such performance goals for such Stock Units are
achieved, and if such performance goals are not achieved, the Grantee of such
Stock Units shall promptly forfeit and repay to the Company such cash payments.


 
9.5.2
Creditor’s Rights

 
A holder of Stock Units shall have no rights other than those of a general
unsecured creditor of the Company.  Stock Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Award Agreement.
 
 
9.6
Termination of Service

 
Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited.  Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.
 

 
18

--------------------------------------------------------------------------------

 
 
 
9.7
Purchase of Restricted Stock and Shares of Stock Subject to Stock Units

 
The Grantee of an Award of Restricted Stock or vested Stock Units shall be
required, to the extent required by applicable law, to purchase such Restricted
Stock or the shares of Stock subject to such vested Stock Units from the Company
at a Purchase Price equal to the greater of (i) the aggregate par value of the
shares of Stock represented by such Restricted Stock or vested Stock Units or
(ii) the Purchase Price, if any, specified in the Award Agreement relating to
such Restricted Stock or such vested Stock Units.  The Purchase Price shall be
payable in a form described in Section 11 or, in the discretion of the Board, in
consideration for past or future Services rendered to the Company or an
Affiliate.
 
 
9.8
Delivery of Stock

 
Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Stock Units settled in Stock shall lapse, and,
unless otherwise provided in the Award Agreement, a book-entry or direct
registration or a stock certificate evidencing ownership of such shares of Stock
shall, consistent with Section 3.8, be issued, free of all such restrictions, to
the Grantee thereof or the Grantee’s beneficiary or estate, as the case may
be.  Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have
any further rights with regard to a Stock Unit once the shares of Stock
represented by such Stock Unit have been delivered in accordance with this
Section 9.8.
 
10.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS

 
The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price determined by the Board) an Unrestricted Stock Award to
any Grantee pursuant to which such Grantee may receive shares of Stock free of
any restrictions (“Unrestricted Stock”) under the Plan.  Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in lieu of
any cash compensation due to such Grantee.
 
The Board may, in its sole discretion, grant awards in the form of Other
Equity-Based Awards, as deemed by the Board to be consistent with the purposes
of the Plan.  Awards granted pursuant to this Section 10 may be granted with
vesting, value and/or payment contingent upon the achievement of one or more
performance goals.  The Board shall determine the terms and conditions of Other
Equity-Based Awards at the Grant Date or thereafter.  Unless the Board otherwise
provides in an Award Agreement, in another agreement with the Grantee, or
otherwise in writing after such Award Agreement is issued, upon the termination
of a Grantee’s Service, any Other Equity-Based Awards held by such Grantee that
have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited.  Upon
forfeiture of any Other Equity-Based Award, the Grantee thereof shall have no
further rights with respect to such Other Equity-Based Award.
 

 
19

--------------------------------------------------------------------------------

 
 
11.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 
 
 
11.1
General Rule

 
Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.
 
11.2           Surrender of Shares of Stock
 
To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock may be made all or in part
through the tender or attestation to the Company of shares of Stock, which shall
be valued, for purposes of determining the extent to which such Option Price or
purchase price has been paid thereby, at their Fair Market Value on the date of
such tender or attestation.
 
 
11.3
Cashless Exercise

 
To the extent permitted by law and to the extent the Award Agreement so
provides, payment of the Option Price for shares of Stock purchased pursuant to
the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 17.3, or, with the consent of the
Company, by issuing the number of shares of Stock equal in value to the
difference between such Option Price and the Fair Market Value of the shares of
Stock subject to the portion of such Option being exercised.
 
 
11.4
Other Forms of Payment

 
To the extent the Award Agreement so provides, payment of the Option Price for
shares of Stock purchased pursuant to exercise of an Option or the Purchase
Price, if any, for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules.
 
12.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 
 
12.1
Dividend Equivalent Rights

 
A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient.  A
Dividend Equivalent Right may be granted hereunder to any Grantee, provided that
no Dividend Equivalent Rights may be granted in connection with, or related to,
an Award of Options or SARs.  The terms and conditions of Dividend Equivalent
Rights shall be specified in the grant.  Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently or may be deemed to
be
 

 
20

--------------------------------------------------------------------------------

 
 
reinvested in additional shares of Stock, which may thereafter accrue additional
equivalents.  Any such reinvestment shall be at Fair Market Value on the date of
reinvestment.  Dividend Equivalent Rights may be settled in cash or Stock or a
combination thereof, in a single installment or installments, all determined in
the sole discretion of the Board.  A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other award.  A Dividend
Equivalent Right granted as a component of another Award may also contain terms
and conditions different from the terms and conditions of such other award.  A
cash amount credited pursuant to a Dividend Equivalent Right granted as a
component of another Award which vests or is earned based upon the achievement
of performance goals shall not vest unless such performance goals for such
underlying Award are achieved.
 
 
12.2
Termination of Service

 
Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.
 
13.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

 
 
13.1
Grant of Performance-Based Awards

 
Subject to the terms and provisions of the Plan, the Board, at any time and from
time to time, may grant Performance-Based Awards to a Plan participant in such
amounts and upon such terms as the Board shall determine.


 
13.2
Structure of Performance-Based Awards

 
Each grant of a Performance-Based Award shall have an actual or target number of
shares of Stock or initial value that is established by the Board at the time of
grant. The Board shall set performance goals in its discretion which, depending
on the extent to which they are achieved, shall determine the number of shares
of Stock or value subject to a Performance-Based Award that will be paid out to
the Grantee thereof as described in Section 13.6.3.
 
 
13.3
Earning of Performance-Based Awards

 
Subject to the terms of the Plan, in particular Section 13.6.3, after the
applicable Performance Period has ended, the Grantee of Performance-Based Awards
shall be entitled to receive a payout on the number of the Performance-Based
Awards or value earned by such Grantee over such Performance Period as
determined by the Board.
 

 
21

--------------------------------------------------------------------------------

 
 
 
13.4
Form and Timing of Payment of Performance-Based Awards

 
Payment of earned Performance-Based Awards shall be made in the manner described
in the applicable Award Agreement as determined by the Board. Subject to the
terms of the Plan, the Board, in its sole discretion, may pay earned
Performance-Based Awards in the form of cash or shares of Stock (or a
combination thereof) equal to the value of such earned Performance-Based Awards
and shall pay the Awards that have been earned at the close of the applicable
Performance Period, or as soon as reasonably practicable after the Board has
determined that the performance goal or goals relating thereto have been
achieved; provided that, unless specifically provided in the Award Agreement for
such Awards, such payment shall occur no later than the 15th day of the third
month following the end of the calendar year in which such Performance Period
ends. Any shares of Stock paid out under such Performance-Based Awards may be
granted subject to any restrictions deemed appropriate by the Board. The
determination of the Board with respect to the form of payout of such
Performance-Based Awards shall be set forth in the Award Agreement therefor.
 
 
13.5
Performance Conditions

 
The right of a Grantee to exercise or receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Board. The Board may use such
business criteria and other measures of performance as it may deem appropriate
in establishing any performance conditions. If and to the extent required under
Code Section 162(m), any power or authority relating to an Award intended to
qualify under Code Section 162(m) shall be exercised by the Committee and not by
the Board.
 
 
13.6
Performance-Based Awards Granted to Designated Covered Employees

 
If and to the extent that the Board determines that a Performance-Based Award to
be granted to a Grantee should constitute “qualified performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 13.6.
 
 
13.6.1
Performance Goals Generally

 
The performance goals for Performance-Based Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Board consistent with this
Section 13.6. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m), including the requirement that the level or
levels of performance targeted by the Board result in the achievement of
performance goals being “substantially uncertain.” The Board may determine that
such Awards shall be granted, exercised and/or settled upon achievement of any
single performance goal or of two (2) or more performance goals. Performance
goals may differ for Awards granted to any one Grantee or to different Grantees.
 

 
22

--------------------------------------------------------------------------------

 
 
 
13.6.2
Timing For Establishing Performance Goals

 
Performance goals for any Performance-Based Award shall be established not later
than the earlier of (a) 90 days after the beginning of any Performance Period
applicable to such Award, and (b) the date on which twenty-five percent (25%) of
any Performance Period applicable to such Award has expired, or at such other
date as may be required or permitted for compensation payable to a Covered
Employee to constitute Performance-Based Compensation.
 
 
13.6.3
Payment of Awards; Other Terms

 
Payment of Performance-Based Awards shall be in cash, shares of Stock or other
Awards, including an Award that is subject to additional Service-based vesting,
as determined in the sole discretion of the Board.  The Board may, in its sole
discretion, reduce the amount of a payment otherwise to be made in connection
with such Awards. The Board shall specify the circumstances in which such
Performance-Based Awards shall be paid or forfeited in the event of termination
of Service by the Grantee prior to the end of a Performance Period or settlement
of such Awards.  In the event payment of the Performance-Based Award is made in
the form of another Award subject to Service-based vesting, the Board shall
specify the circumstances in which the payment Award will be paid or forfeited
in the event of a termination of Service.
 
 
13.6.4
Performance Measures

 
The performance goals upon which the payment or vesting of a Performance-Based
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation may be conditioned shall be limited to the following Performance
Measures, with or without adjustment:
 
(a) cash flow;
 
(b) operating income;
 
(c) revenues;
 
(d) backlog;
 
(e) total stockholder return or stock price;
 
(f) such total stockholder return as compared to total return (on a comparable
basis) of a publicly available index such as, but not limited to, the Standard
& 
     Poor’s 500 Stock Index;
 
(g) net income;
 
(h) pre-tax earnings;
 
(i) earnings before interest expense, taxes, depreciation and amortization;
 
(j) pre-tax operating earnings after interest expense and before bonuses,
service fees, and extraordinary or special items;
 

 
23

--------------------------------------------------------------------------------

(k) operating margin;
 
(l) earnings per share;
 
(m) return on equity;
 
(n) return on capital;
 
(o) return on investment; working capital;
 
(p) ratio of debt to stockholders’ equity; and
 
(q) any combination of any of the foregoing criteria.
 

Performance under any of the foregoing Performance Measures (a) may be used to
measure the performance of (i) the Company and its Subsidiaries and other
Affiliates as a whole, (ii) the Company, any Subsidiary, and/or any other
Affiliate or any combination thereof, or (iii) any one or more business units of
the Company, any Subsidiary, and/or any other Affiliate, as the Board, in its
sole discretion, deems appropriate, (b) may be calculated on a per share basis,
and (c) may be compared to the performance of one or more other companies or one
or more published or special indices designated or approved by the Board for
such comparison, as the Board, in its sole discretion, deems appropriate. In
addition, the Board, in its sole discretion, may select performance under the
Performance Measure specified in clause (e) above for comparison to performance
under one or more stock market indices designated or approved by the Board. The
Board also shall have the authority to provide for accelerated vesting of any
Performance-Based Award based on the achievement of performance goals pursuant
to the Performance Measures specified in this Section 13.
 
 
13.6.5
Evaluation of Performance

 
The Board may provide in any Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) asset write-downs; (b) litigation or claims, judgments
or settlements; (c) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results; (d) any reorganization or
restructuring events or programs; (e) extraordinary, non-core, non-operating or
non-recurring items; (f) acquisitions or divestitures; and (g) foreign exchange
gains and losses.  To the extent such inclusions or exclusions affect Awards to
Covered Employees that are intended to qualify as Performance-Based
Compensation, such inclusions or exclusions shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.
 
 
13.6.6
Adjustment of Performance-Based Compensation

 
The Board shall have the sole discretion to adjust Awards that are intended to
qualify as Performance-Based Compensation, either on a formula or discretionary
basis, or on any combination thereof, as the Board determines consistent with
the requirements of Code Section 162(m) for deductibility.
 

 
24

--------------------------------------------------------------------------------

 
 
 
13.6.7
Board Discretion

 
In the event that Applicable Laws change to permit Board discretion to alter the
governing Performance Measures without obtaining stockholder approval of such
changes, the Board shall have sole discretion to make such changes without
obtaining stockholder approval, provided that the exercise of such discretion
shall not be inconsistent with the requirements of Code Section 162(m).  In
addition, in the event that the Board determines that it is advisable to grant
Awards that shall not qualify as Performance-Based Compensation, the Board may
make such grants without satisfying the requirements of Code Section 162(m) and
base vesting on Performance Measures other than those set forth in
Section 13.6.4.
 
 
13.7
Status of Awards Under Code Section 162(m)

 
It is the intent of the Company that Performance-Based Awards under Section 13.6
granted to persons who are designated by the Board as likely to be Covered
Employees within the meaning of Code Section 162(m) and the regulations
promulgated thereunder shall, if so designated by the Board, constitute
“qualified performance-based compensation” within the meaning of Code
Section 162(m). Accordingly, the terms of Section 13.6, including the
definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m). If any provision of
the Plan or any agreement relating to any such Performance-Based Award does not
comply or is inconsistent with the requirements of Code Section 162(m), such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
 
14.
PARACHUTE LIMITATIONS

 
If any Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding heretofore or hereafter entered into
by such Grantee with the Company or an Affiliate, except an agreement, contract,
or understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
of the Grantee to any exercise, vesting, payment or benefit under the Plan shall
be reduced or eliminated:
 
 
(a)
to the extent that such right to exercise, vesting, payment, or benefit, taking
into account all other rights, payments, or benefits to or for the Grantee under
the Plan, all Other Agreements, and all Benefit Arrangements, would cause any
exercise, vesting, payment, or benefit to the Grantee under the Plan to be
considered a “parachute payment” within the meaning of Code Section 280G(b)(2)
as then in effect (a “Parachute Payment”); and

 
 
(b)
if, as a result of receiving such Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under the Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

 
The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of
Performance-Based Awards, then by reducing or eliminating any accelerated
vesting of Options or SARs, then by reducing or eliminating any accelerated
vesting of Restricted Stock or Stock Units, then by reducing or eliminating any
other remaining Parachute Payments.

 
15.
REQUIREMENTS OF LAW

 
 
15.1
General

 
The Company shall not be required to offer, sell or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option or SAR or
otherwise, if the offer, sale or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company or an Affiliate, or any other
person, of any provision of applicable laws, including any federal or state
securities laws or regulations.  If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any shares of
Stock subject to an Award upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, issuance, sale or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, issued or sold to the Grantee
or any other person under such Award, whether pursuant to the exercise of an
Option or SAR or otherwise, unless such listing, registration or qualification
shall have been effected or obtained free of any conditions not acceptable to
the Company, and any delay caused thereby shall in no way affect the date of
termination of such Award.  Without limiting the generality of the foregoing,
upon the exercise of any Option or any SAR that may be settled in shares of
Stock or the delivery of any shares of Stock underlying an Award, unless a
registration statement under the Securities Act is in effect with respect to the
shares of Stock subject to such Award, the Company shall not be required to
offer, sell or issue such shares of Stock unless the Board shall have received
evidence satisfactory to it that the Grantee or any other person exercising such
Option or SAR or accepting delivery of such shares may acquire such shares of
Stock pursuant to an exemption from registration under the Securities Act.  Any
determination in this connection by the Board shall be final, binding, and
conclusive.  The Company may register, but shall in no event be obligated to
register, any shares of Stock or other securities issuable pursuant to the Plan
pursuant to the Securities Act.  The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Option or a SAR or the
issuance of shares of Stock or other securities issuable pursuant to the Plan or
any Award to comply with any applicable laws.  As to any jurisdiction that
expressly imposes the requirement that an Option or SAR that may be settled in
shares of Stock shall not be exercisable until the shares of Stock subject to
such Option or SAR are registered under the securities laws thereof or are
exempt from such registration, the exercise of such Option or SAR under
circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.
 

 
25

--------------------------------------------------------------------------------

 
 
 
15.2
Rule 16b-3

 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intention of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder that
would otherwise be subject to Section 16(b) of the Exchange Act shall qualify
for the exemption provided by Rule 16b-3 under the Exchange Act.  To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of such Rule 16b-3, such provision or action shall be deemed
inoperative with respect to such Awards to the extent permitted by applicable
laws and deemed advisable by the Board, and shall not affect the validity of the
Plan.  In the event that such Rule 16b-3 is revised or replaced, the Board may
exercise its discretion to modify the Plan in any respect necessary or advisable
in its judgment to satisfy the requirements of or to permit the Company to avail
itself of the benefits of, the revised exemption or its replacement.
 
16.
EFFECT OF CHANGES IN CAPITALIZATION

 
 
16.1
Changes in Stock

 
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan,
including the share limits set forth in Section 6.2, shall be adjusted
proportionately and accordingly by the Company.  In addition, the number and
kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event.  Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share.  The conversion of any convertible securities of the Company shall
not be treated as an increase in shares effected without receipt of
consideration.   Notwithstanding the foregoing, in the event of any distribution
to the Company's stockholders of securities of any other entity or other assets
(including an extraordinary dividend but excluding a non-extraordinary
dividend) without receipt of consideration by the Company, the Company may, in
such manner as the Company deems appropriate, adjust (i) the number and kind of
shares subject to outstanding Awards and/or (ii) the exercise price of
outstanding Options and Stock Appreciation Rights to reflect such distribution.

 
26

--------------------------------------------------------------------------------

 
 
 
16.2
Reorganization In Which The Company Is The Surviving Entity That Does Not
Constitute A Corporate Transaction

 
Subject to Section 16.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation.  Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.  In the event of a transaction
described in this Section 16.2, Stock Units shall be adjusted so as to apply to
the securities that a holder of the number of shares of Stock subject to the
Stock Units would have been entitled to receive immediately following such
transaction.
 
 
16.3
Corporate Transaction

 
Subject to the exceptions set forth in the last sentence of this Section 16.3
and the last sentence of Section 16.4, upon the occurrence of a Corporate
Transaction, the Board shall provide for any one or more of the following
actions to be taken (with any such action to be contingent on the occurrence of
such Corporate Transaction):


(a)  
In each case, with the exception of Performance-Based Awards:



 
(i)
the vesting of all outstanding shares of Restricted Stock and all Stock Units,
and the delivery of the shares of Stock subject to the Stock Units, immediately
prior to the occurrence of such Corporate Transaction,



 
(ii)
that fifteen (15) days prior to the scheduled consummation of a Corporate
Transaction, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen (15) days, or



 
(iii)
that all, or a portion of, the outstanding Awards of Options, Restricted Stock,
Stock Units, and/or SARs will be cancelled with the holders paid or delivered an
amount in cash or securities having a value (as determined by the Board acting
in good faith), in the case of Restricted Stock or Stock Units, equal to the
formula or fixed price per share paid to holders of shares of Stock and, in the
case of Options or SARs, equal to the product of the number of shares of Stock
subject to the Option or SAR (the “Award Shares”) multiplied by the amount, if
any, by which (I) the formula or fixed price per share paid to holders of shares
of Stock pursuant to such transaction exceeds (II) the Option Price or SAR
Exercise Price applicable to such Award Shares.



With respect to the Company’s establishment of an exercise window, (a) any
exercise of an Option or SAR during such fifteen (15) day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (b) upon consummation of
any Corporate Transaction the Plan, and all outstanding but unexercised Options
and SARs shall terminate.  The Board shall send written notice of an event that
will result in such a termination to all individuals who hold Options and SARs
not later than the time at which the Company gives notice thereof to its
stockholders.  No Performance-Based Award shall vest, partially or fully, in
connection with a Corporate Transaction unless the performance conditions for
such award have been satisfied.


(b)  
Other Equity-Based Awards shall be governed by the terms of the applicable Award
Agreement.



This Section 16.3 shall not apply to any Corporate Transaction to the extent
that provision is made in writing in connection with such Corporate Transaction
for the assumption or continuation of the Options, SARs, Stock Units and
Restricted Stock theretofore granted, or for the substitution for such Options,
SARs, Stock Units and Restricted Stock for new common stock options and stock
appreciation rights and new common stock units and restricted stock relating to
the stock of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option and stock appreciation right
exercise prices, in which event the Plan, Options, SARs, Stock Units and
Restricted Stock theretofore granted shall continue in the manner and under the
terms so provided.
 
 
16.4
Adjustments

 
Adjustments under this Section 16 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Board shall determine the effect of a
Corporate Transaction upon Awards other than Options, SARs, Stock Units and
Restricted Stock, and such effect shall be set forth in the appropriate Award
Agreement.  The Board may provide in the Award Agreements at the time of grant,
or any time thereafter with the consent of the Grantee, for different provisions
to apply to an Award in place of those described in Sections 16.1, 16.2 and
16.3.  This Section 16 does not limit the Company’s ability to provide for
alternative treatment of Awards outstanding under the Plan in the event of
change in control events that do not constitute a Corporate Transaction.

 
27

--------------------------------------------------------------------------------

 
 
 
16.5
No Limitations on Company

 
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or engage in any other transaction or
activity.
 
17.
GENERAL PROVISIONS

 
 
17.1
Disclaimer of Rights

 
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company.  In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, in another agreement with
the Grantee, or otherwise in writing, no Award granted under the Plan shall be
affected by any change of duties or position of the Grantee, so long as such
Grantee continues to be a director, officer, consultant or employee of the
Company or an Affiliate.  The obligation of the Company to pay any benefits
pursuant to this Plan shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the conditions
prescribed herein.  The Plan shall in no way be interpreted to require the
Company to transfer any amounts to a third party trustee or otherwise hold any
amounts in trust or escrow for payment to any Grantee or beneficiary under the
terms of the Plan.
 
 
17.2
Non-exclusivity of the Plan

 
Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable.


 
17.3
Withholding Taxes

 
The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to
any other Award.  At the time of such vesting, lapse, or exercise, the Grantee
shall satisfy all such tax obligations by the method or methods set forth in the
Award Agreement, which will include one or more of the following (a) cash;
(b) by causing the Company or such Affiliate to withhold shares of Stock
otherwise issuable to the Grantee; or (c) by delivering to the Company or such
Affiliate shares of Stock already owned by the Grantee.  Any shares of Stock
withheld or delivered to satisfy any tax obligations shall have an aggregate
Fair Market Value equal to such withholding obligation.  The Fair Market Value
of the shares of Stock used to satisfy such withholding obligation shall be
determined by the Company or such Affiliate as of the date on which the amount
of tax to be withheld is to be determined.  If an Award Agreement allows a
Grantee to satisfy his withholding obligation by method (c) above, the Grantee
may satisfy such withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.  The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions or payment of shares of
Stock.  Notwithstanding Section 2.20 or this Section 17.3, for purposes of
determining taxable income and the amount of the related tax withholding
obligation pursuant to this Section 17.3, for any shares of Stock subject to an
Award that are sold by or on behalf of a Grantee on the same date on which such
shares may first be sold pursuant to the terms of the related Award Agreement,
the Fair Market Value of such shares shall be the sale price of such shares on
such date (or if sales of such shares are effectuated at more than one sale
price, the weighted average sale price of such shares on such date).  In such
case, the percentage of shares of Stock withheld shall equal the applicable
withholding rate.
 
 
17.4
Captions

 
The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.


 
17.5
Other Provisions

 
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.


 
17.6
Number and Gender

 
With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
 
 
17.7
Severability

 
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 
28

--------------------------------------------------------------------------------

 
 
 
17.8
Governing Law

 
The validity and construction of this Plan and the instruments evidencing the
Award hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.
 
 
17.9
Code Section 409A

 
The Company intends to comply with Code Section 409A, or an exemption to Code
Section 409A, with regard to Awards hereunder that constitute nonqualified
deferred compensation within the meaning of Code Section 409A.  To the extent
that the Company determines that a Grantee would be subject to the additional
twenty percent (20%) tax imposed on certain nonqualified deferred compensation
plans pursuant to Code Section 409A as a result of any provision of any Award
granted under the Plan, such provision shall be deemed amended to the minimum
extent necessary to avoid application of such additional tax.  The nature of any
such amendment shall be determined by the Board.
 


*    *    *

 
29

--------------------------------------------------------------------------------

 

To record adoption of the Amended and Restated Plan by the Board as of January
26, 2012, and approval of the Plan by the stockholders on April 25, 2012, the
Company has caused its authorized officer to execute the Plan.
 


ORBITAL SCIENCES CORPORATION






By:      /s/Susan Herlick 
Name: Susan Herlick
Title:   Senior Vice President, General Counsel and Secretary         

 
30

--------------------------------------------------------------------------------

 